              Case 1:21-cv-01405-RJL Document 10 Filed 06/18/21 Page 1 of 5


                                                                                                  CO 249
                                                                                                  Rev. 2/2010

              UNITED STATES DISTRICT AND BANKRUPTCY COURTS
                       FOR THE DISTRICT OF COLUMBIA




Gordon D. Sondland
____________________________________
      Plaintiff(s)

                                                                                       21-cv-01405-RJL
                                                                      Civil Action No. _______________
       vs.


Michael R. Pompeo, individually and United States of America
____________________________________
      Defendant(s)


                                       AFFIDAVIT OF MAILING

                       Laurence E. Perry
       I, _________________________________________, hereby state that:
                 26th
       On the __________                  May
                         day of ________________________,   2021 I caused to be deposited in the
                                                          _______,
United States Mail a copy of the summons and complaint in the above captioned case, postage prepaid,
return receipt requested, restricted delivery, addressed to the following defendant:
United States of America
c/o Merrick J. Garland, Attorney General
U.S. Department of Justice
950 Pennsylvania Avenue, NW
Washington, DC 20530-0001

                                                                  7019 1640 0002 1331 0848
       I have received the receipt for the certified mail, No. ______________________________
(attached hereto as Exhibit A), indicating that delivery of the summons and complaint was made upon
                         2nd
said defendant on the __________                 June
                                 day of ________________________,  2021
                                                                  _______.


        I declare under penalty of perjury that the foregoing is true and correct.


              June 18, 2021
        ________________________                             _________________________________
                   (Date)                                                    (Signature)
Case 1:21-cv-01405-RJL Document 10 Filed 06/18/21 Page 2 of 5




                Exhibit A
                        Exhibit A, pg. 2
93                                                                                                                                           9402 ~555 9249 4387

                                    Case 1:21-cv-01405-RJL Document 10 Filed 06/18/21 Page 3 of 5




                              ,z~      ~            -                                                            •.~r POST
                                       •        A       0.

      3.                                                                                                              0250          CENTURY CITY MALLOWR j700
                                                                                                                                                           12:43PM
      C
      a
                I.-
                     ~          ~           ~A L U S 2                                                            I
                                                                                                          05/26/202
                                                                                                                                                      9997
                                                                                                                                                              Price
               ~edMailFoe $3.60                                  ~w   t6s~     0137                                                           Oty   p~~e
      m                                                                                                                                                              $2.60
             DRnn0~                         $                                                             -- -
     n.j     IJR.Ii.~ Race~t(Mecto*4        $
     o                                          —.*J1J~(GQ_.._                   v-i                      EirstCl~S MaflO
     ~                                      $                                                             Lar9~a~~i0C                         1
                                                                                                                                              ~

                                                            ~!
                                                        I
             DAdt*sip~, Reefticted D&i~ey   $_~•i~__

     o      ~°                                                                                                    ~i~ed~li                          __
     .1~                                                                                                                      8 30 02
                                                                                                                               very Date
     ~                            .05                                        /2021                                CertweM~~2021                         -
                                                                                                                                                                       $2.85
                                                                                                                                                                       $3.60
     r     SOfitTo             (i~                                                                                Return RecelP~                                                —


     o                   ~-




           PS Form 3800 April 2015 PSN 7530o2.eooe~,             See Reverse for ostrucliuris                Total                                                        $9.05



                                                                                                             Grand Total:                                                  $9.05
                                                                                                                                             ted
                                                                                                                                        C
                                                                                                                       ~ccotint1#~ 026092
                                                                                                                                    #- 282                         ChiP
                                                                                                                                  000041010
                                                                                                                        AL: MasterCard                      Master08~~
                                                                                                                        PIN: Not Required
                                                                                                                                                               K K K K fl~K K K K~K K K
                                                                                                                                              KK**IKKKKKKKKK
                                                                                                                      K tIC K   fl* K K Ii




                                                                                       Exhibit A, pg. 3
            Case 1:21-cv-01405-RJL Document 10 Filed 06/18/21 Page 4 of 5



USPS Tracking®
  tools.usps.com/go/TrackConfirmAction


Tracking Number: 70191640000213310848
Your item was delivered at 4:53 am on June 2, 2021 in WASHINGTON, DC 20530.

Status

Delivered
June 2, 2021 at 4:53 am

WASHINGTON, DC 20530

Get Updates

Delivered

Text & Email Updates

Tracking History

June 2, 2021, 4:53 am
Delivered
WASHINGTON, DC 20530
Your item was delivered at 4:53 am on June 2, 2021 in WASHINGTON, DC 20530.


June 1, 2021, 10:56 am
Available for Pickup
WASHINGTON, DC 20530


June 1, 2021, 7:29 am
Arrived at Post Office
WASHINGTON, DC 20018


May 30, 2021
In Transit to Next Facility


May 26, 2021, 10:23 pm
Arrived at USPS Regional Origin Facility

                                         Exhibit A, pg. 4
                                                                              1/2
           Case 1:21-cv-01405-RJL Document 10 Filed 06/18/21 Page 5 of 5

LOS ANGELES CA DISTRIBUTION CENTER


May 26, 2021, 12:43 pm
USPS in possession of item
LOS ANGELES, CA 90067


Product Information




                                   Exhibit A, pg. 5
                                                                           2/2
